EMPLOYMENT AND NONCOMPETITION AGREEMENT

 

 

This Employment and Noncompetition Agreement (the "Agreement") is entered into
as of February 5, 2019, by and between U.S. XPRESS, INC., a Nevada
corporation (the “Company”) and ROBERT PISCHKE, an individual (the “Employee”). 

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Employee
hereby agree as follows:

 

ARTICLE I

EMPLOYMENT AND TERM

 

Section 1.1.     Employment Duties.  The Company hereby agrees to employ the
Employee, and the Employee hereby accepts employment with the Company, upon the
terms set forth in this Agreement.  The Employee shall serve as the
Company’s Chief Information Officer. During the Term (as defined in Section 1.2
hereof), the Employee shall devote substantially all of his working time,
attention, skill, and reasonable best efforts to the performance of his duties
hereunder in a manner which will faithfully and diligently further the business
and interests of the Company.  Employee shall report directly to Eric Fuller,
Chief Executive Officer of U.S. Xpress Enterprises, Inc., or his
successor.  Employee shall have such duties, authority, and responsibility as
shall be determined from time to time by the Chief Executive Officer.  In the
event Employee is promoted during the term of this Agreement, the Agreement
shall remain in effect.  In the event Employee is demoted during the term of
this Agreement, the parties shall in good faith negotiate any needed changes to
the Agreement.  Demotion includes no longer reporting to Chief Executive Officer
or a  material reduction in position duties, responsibilities, or signature
authority. The Employee agrees to abide by the rules, regulations, instructions,
personnel practices, and polices of the Company and any changes therein which
may be adopted from time to time by the Company and of which Employee has
received notice. In the event of the occurrence of a corporate “change of
control” such that a majority interest of the Company is acquired by an entity
other than U.S. Xpress Enterprises, Inc. or by individuals or entities that are
not currently part of the management structure of the Company or of U.S. Xpress
Enterprises, Inc. Employee reserves the right to open a good faith dialogue and
negotiate as appropriate the “new circumstances” of the go-forward enterprise.

Section 1.2.    Term.  This Agreement shall be effective on February 5, 2019
 (the “Effective Date”) and shall continue until the fifth anniversary thereof
(the “Original Term”), unless earlier terminated as provided in Article III
hereof, provided that, on such fifth anniversary of the Effective Date and each
annual anniversary thereafter (such date and each annual anniversary thereof, a
"Renewal Date"), the Agreement shall be deemed to be automatically extended,
upon the same terms and conditions, for successive periods of one year, unless
either party provides written notice of its intention not to extend the term of
the Agreement at least 90 days prior to the applicable Renewal Date.   The
duration of this Agreement is referred to herein as the “Employment Term”.



Page 1 of 13

Pischke Employment Agreement




 

ARTICLE II

COMPENSATION

 

Section 2.1.Base Salary.  Subject to Section 3.2 hereof, the Company shall pay
the Employee an annual salary of $450,000 for the Employment Term, subject to
increases at the discretion of the Company (the “Base Salary”).    Such Base
Salary shall be paid at such times and in such increments as are consistent with
the Company’s regular payroll practices for other comparable full-time employees
of the Company. 

Section 2.2. Benefits and Perquisites.  

(a) General Benefits.  Subject to the terms of the applicable benefit plan
documents, during the Term of this Agreement, the Company shall provide the
Employee with such health and welfare plans, retirement savings plan, and other
benefits as are generally provided by the Company to other similarly situated
executives of the Company.  including, but not limited to, all benefits
available under the Company’s Xpre$$avings 401(k) Plan, Section 125 Cafeteria
Plan, Section 105 Plan, Non-Qualified Deferred Compensation Plan, and such other
employee benefit plans as may be adopted from time to time. 

(b) Executive Benefits.The Company shall reimburses the Employee the cost for
such major medical, dental and vision plans as elected by the Employee under the
Company’s Section 125 Plan, shall provide an Executive Health checkup at the
Mayo Clinic as requested/needed (per offer letter), shall provide to Employee a
car allowance in the amount of $300 biweekly, and shall pay the cost of
executive disability insurance on behalf of the Employee.  All of the
benefits described herein shall be taxed as required by IRS regulations.

Section 2.3.Bonus Plan. 

(a) Short Term Incentive Plan.Employee shall be eligible to participate in the
U.S. Xpress Annual Short Term Incentive Plan, or such other incentive plan as
may be adopted from time to time, at the Executive Level. Subject to the
approval of the Compensation Committee of the Board of Directors of the Company
(the “Compensation Committee”), the target cash bonus applicable to Employee
shall be 50% of Employee’s Base earnings for plan year 2019, subject to the
Company meeting defined goals as outlined in the Short Term Incentive Plan.  Any
payout under such Short Term Incentive Plan shall be made in the first quarter
of 2020 for Company performance in 2019.  Short Term Incentive for future years
will be evaluated annually and approved by the Compensation Committee then
presented to the employee on an annual basis.      

Section 2.4.Equity Compensation. 

(a) Omnibus Plan.The Employee shall be eligible to participate in the U.S.
Xpress Enterprises, Inc. 2018 Omnibus Incentive Plan, at such times and in such
amounts as are approved by the Compensation Committee.  The target award for
2019 is Restricted Stock Units in an amount that equals 50% of Employee’s  Base
Salary.      Long Term Incentive for future years will be evaluated annually and
approved by the Compensation Committee then presented to the employee on an
annual basis.    



Page 2 of 13

Pischke Employment Agreement




Section 2.5.Vacation; Paid Time-Off.  During the Employment Term, the Employee
will be entitled to take such unlimited paid vacation and other time off on a
basis that is at least as favorable as that provided to other similarly situated
executives of the Company and in accordance with such policies as are in effect
for similarly situated executives at the time. The Employee shall receive other
paid time-off in accordance with the Company's policies for executive officers,
as such policies may exist from time to time.

Section 2.6.Deductions. The Company may withhold from any salary or benefits
payable or otherwise conferred by this Agreement all federal, state, city, or
other taxes as shall be required pursuant to any federal, state, city or other
laws or regulations.

 

Section 2.7.Relocation Expenses.  In the event that the Employee relocates at
the request of the Company, the Company shall pay, or reimburse the Employee
for, the reasonable relocation expenses incurred by the Employee in accordance
with the terms of the Company’s relocation policy.  

 

Section  2.8.Reimbursement of Expenses.The Company shall pay or reimburse the
Employee for all reasonable travel and other expenses incurred or paid by him
during the Employment Term in connection with the performance of duties under
this Agreement, in accordance with the Company’s reimbursement policies and upon
submission of satisfactory evidence thereof.

 

Section 2.9.Indemnification.  Regarding Employee’s status as an officer,
director, employee and/or representative of the Company or its affiliates, the
Company shall provide Employee with the same indemnification and expense
advancement rights provided to all officers or similarly situated executives.  

Section 2.10.SEC Filings and Clawback Provisions. 

(a) Consent to Filings.  Employee acknowledges that the terms of his employment
may result in him being a Named Executive Officer of the Company’s
publicly-traded parent, U.S. Xpress Enterprises, Inc., for purposes of filings
with the Securities and Exchange Commission and/or the New York Stock
Exchange.  In such event, Employee acknowledges that the Company may be required
or elect to file with the SEC certain terms of his employment, including but not
limited to, the terms of this Agreement, the amount of his salary, bonus and
equity awards which he may receive, his title and any changes thereto, and his
termination or separation from employment and the terms thereof.  Employee
hereby consents to such disclosures.  Employee further agrees to cooperate with
the Company in notifying the Company of any purchases or sales of stock in the
Company and the filing of any necessary disclosures. 

(b) Clawback.Notwithstanding any other provisions in this Agreement to the
contrary, any incentive-based compensation, or any other compensation, paid to
the Employee pursuant to this Agreement or any other agreement or arrangement
with the Company which is subject to recovery under any law, government
regulation, or stock exchange listing requirement, will be subject to such
deductions and clawback as may be required to be made pursuant to such law,
government regulation, or stock exchange listing requirement (or any policy
adopted by the Company pursuant to any such law, government regulation or stock
exchange listing requirement).



Page 3 of 13

Pischke Employment Agreement




 

ARTICLE III

TERMINATION OF EMPLOYMENT

 

Section 3.1.Employment Termination.

(a) Death or Disability.  In the event the Employee dies or becomes disabled
during the Term, his employment hereunder shall automatically terminate.  For
the purpose of this Agreement,  “disability” or “disabled”  shall mean a  good
faith determination of a medical doctor selected by the Company and the Employee
that the Employee is unable to perform his duties under this Agreement due to
physical or mental illness or disease or for other causes beyond the Employee’s
control and such period of inability continues for one hundred twenty (120)
 consecutive business days or one hundred eighty  (180) days in any twelve (12)
month period.

 

(b) By the Company for Cause.  The Company may terminate the Employee’s
employment hereunder at any time for “Cause”.  For purposes of this Agreement,
"Cause" shall mean:

i.



the Employee's willful engagement in dishonesty, illegal conduct, or gross
misconduct, which is, in each case, injurious to the Company or its affiliates;

ii.



The Employee’s falsification of the accounts, embezzlement of funds or other
assets, or other similar fraud or dishonesty, whether or not related to the
Executive's employment with the Company;

iii.



Any material breach of this Agreement (it being expressly understood that any
violation of the covenants or obligations contained in Articles IV and V hereof
shall be deemed a material breach hereof) which, if capable of cure, is not
cured within thirty  (30) days of receipt by the Employee of written notice of
such breach from corporation;

iv.



Conviction of, or entry of a plea of guilty or nolo contendere to charges of,
any crime involving moral turpitude (defined pursuant to Tennessee Law as a
crime involving obscenity, crimes of a sexual nature, or crimes punishable by
death or more than one year of imprisonment (it being understood that, for
instance, violation of a motor vehicle code does not constitute such crime)) or
crimes of dishonesty;

v.



Conviction of, or entry of a plea of guilty or nolo contendere to charges of,
any felony or other crime which has or may have a materially adverse effect on
the Employee’s ability to carry out his/her duties under this Agreement or on
the reputation or business activities of the Company or its affiliates;

vi.



Actions or failures to act constituting gross negligence by the Employee in the
performance of his/her duties hereunder or failure by the

Page 4 of 13

Pischke Employment Agreement




Employee to perform his/her duties hereunder, each after the Employee has not
cured such actions or failure to act within thirty (30) days after written
request by the Chief Executive Officer or other member of executive management
to do so;

vii.



The Employee’s breach of a fiduciary duty owed to the Company, its shareholders,
or any of its affiliates involving duty of care, duty of loyalty, corporate
opportunity, or similar doctrines as determined in good faith by the Chief
Executive Officer or at least two other members of the executive management
team;  

viii.



The Employee's willful unauthorized disclosure of Confidential Information (as
defined in Article V hereof); and 

ix.



Gross (documented) disparagement of the Company, its affiliates, or their
officers or directors.

For purposes of this provision, no act or failure to act on the part of the
Employee shall be considered "willful" unless it is done, or omitted to be done,
by the Employee in bad faith or without reasonable belief that the Employee's
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board or upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by the Employee in good faith and in
the best interests of the Company.

(c) At the Election of the Company without Cause.  The Company may terminate the
Employee’s employment hereunder without Cause at any time upon ten (10) days
prior written notice to the Employee.  At its election, the Company may continue
the Employee’s Base Salary for a period of ten days following termination of his
employment in lieu of such notice.

 

Section 3.2.Effect of Termination.

 

(a) Termination for Death or Disability.  If the Employee’s employment is
terminated by death or because of disability pursuant to Section 3.1(a) hereof,
the Company shall pay to the estate of the Employee or to the Employee, as the
case may be, the Base Salary accrued under this Agreement prior to the
Termination Date.  In the event of Employee’s employment is terminated as the
result of a disability, the Company shall pay the Employee his Base Salary for
the lesser of sixty (60) days after the date of which termination due to
disability occurs or the earliest date Employee is eligible for long-term
disability benefits under the Company’s Long Term Executive Disability Plan.

 

(b) Termination for Cause or at the Election of the Employee.  In the event that
the Employee’s employment is terminated by the Company for Cause pursuant to
Section 3.1(b) hereof or at the election of the Employee, the Company shall pay
to the Employee the salary accrued under this Agreement through the last day of
his actual employment by the Company.

 



Page 5 of 13

Pischke Employment Agreement




(c) Termination at the Election of the Company without Cause.  In the event that
the Company terminates the Employee without Cause pursuant to Section 3.1(c)
hereof, and subject to the Employee’s compliance with Articles IV and V of this
Agreement and his execution of a release of claims in favor of the Company, the
Company shall continue to pay the Employee the Base Salary he was earning at the
time of termination through the first anniversary of the termination date.

 

(d) Survival.  Notwithstanding termination of this Agreement as provided in this
Article III hereof, the rights and obligations of the Employee and the Company
under Articles IV and V of this Agreement shall survive termination.

Section 3.3. Cooperation. The parties agree that certain matters in which the
Employee will be involved during the Employment Term may necessitate the
Employee's cooperation in the future. Accordingly, following the termination of
the Employee's employment for any reason, to the extent reasonably requested by
the Company, the Employee shall cooperate with the Company in connection with
matters arising out of the Employee's service to the Company; provided that, the
Company shall make reasonable efforts to minimize disruption of the Employee's
other activities.

ARTICLES IV

NONCOMPETITION AND NONSOLICITATION

 

Section 4.1.Covenant Not to Compete and Nonsolicitation Covenant.  As an
inducement for the Company to enter into this Agreement, the Employee agrees to
the following covenants (the “Restrictive Covenants”), whose terms are set forth
below:

(a) Covenant Not to Compete.  During the Noncompete Term, as defined below, the
Employee shall not without prior written approval of the Company, directly or
indirectly, own, manage, operate, finance, control, invest, engage, or
participate in the ownership, management, operation, financing, or control of
any business providing freight transportation services (dedicated or otherwise)
by use of dry van trailer equipment or freight containers, either over-the-road
or via intermodal service, directly or through any brokerage, logistics,
leasing, or other indirect arrangement (including the engagement of independent
contractors) in the United States of America; nor shall the Employee be employed
by, associated with, or in any manner connected with, lend his name or any
similar name to, lend his credit to, render services of any nature for, or
provide advice or consultation to such business.  (to ensure compliance, it was
agreed USX would provide a list of companies for 4.1(a) compliance)

 

(b) Nonsolicitation Covenant.  During the Noncompete Term as defined below, the
Employee shall not without prior written approval of the Company, directly or
indirectly, (i)  whether for his own account or for the account of any other
person (other than the Company and its affiliates), solicit business of the same
or similar type being carried on by the Company or any of its affiliates from
any person or entity that is or was a customer of the Company or any of its
affiliates during the Term of this Agreement or during the Noncompete Term; (ii)
whether for his own account or the account of any other person (other than the
Company and its affiliates), solicit, employ, or otherwise engage as an
employee, independent contractor, or otherwise any person who is or was during
the Noncompete Term an employee or independent contractor of the

Page 6 of 13

Pischke Employment Agreement




Company or any of its affiliates or in any manner induce or attempt to induce
any employee or independent contractor of the Company or any of its affiliates
to terminate his employment or contract with the Company or any such affiliate;
or (iii) disparage the Company or any of its affiliates, shareholders,
directors, officers, employees, or agents.

 

(c) Limited Exception.  Notwithstanding anything to the contrary above, this
Section 4.1 shall not prohibit the ownership by the Employee of up to (but not
more than) five percent (5%) of the publicly traded securities of any business
specified in Section 4.1(a) or 4.1(b) above (but without otherwise participating
in the activities of such business).

Section 4.2.Duration of Restrictive Covenants.  The restrictions contained in
Section 4.1 shall apply to Employee from the date hereof to the later of: (a)
the first anniversary of the expiration of the Term of this Agreement;  (b) the
first anniversary of Employee’s termination pursuant to Section 3.1(b) or (c);
or (c) the first anniversary of Employee’s termination at the election of the
Employee (the “Noncompete Term”).  The Noncompete Term shall be extended by the
length of any period during which Employee is in breach of the terms of Section
4.1.

Section 4.3.Consideration for Restrictive Covenants.  In addition to the
consideration to be received by the Employee during the Term of this Agreement
and in exchange for the continuous performance of his obligations under Sections
4.1(a) and 4.1(b), upon expiration of the Term, upon Employee’s termination
without Cause, the payment by the Company of the payments outlined in Section
3.2(c) shall be considered adequate consideration for the Restrictive
Covenants.  In the event Employee is terminated for Cause pursuant to Section
3.1(b) or in the event Employee elects to terminate
his employment, consideration received from the Effective Date of this Agreement
shall be considered adequate for the Restrictive Covenants and Employee shall
not be entitled to any additional consideration.  The Employee acknowledges that
such consideration constitutes sufficient and adequate consideration for the
Employee’s agreement to the Restrictive Covenants.  The Employee further
acknowledges that, given the nationwide character of the Company’s business, the
Restrictive Covenants and their geographic area and duration are reasonable.

Section 4.4.Enforceability.  If any of the Restrictive Covenants is found by any
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time, over too great a range of activities, or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities, or geographic area as to which it may be
enforceable.

Section 4.5.Specific Performance.  The Restrictive Covenants are necessary for
the protection of the business and goodwill of the Company and are considered by
the Employee to be reasonable to accomplish such purpose.  The Employee agrees
and acknowledges that any breach of the Restrictive Covenants would cause the
Company immediate, substantial and irreparable damage for which monetary damages
will not be an adequate remedy.  In the event of any such breach, in addition to
such other remedies which may be available in law, the Company shall have the
right to seek specific performance, injunction, or any other equitable relief in
any court having jurisdiction over such claim without the necessity of showing
any actual damage or posting any bond or furnishing any other security, and that
the specific enforcement of the provisions of this Agreement will not diminish
Employee’s ability to earn a livelihood or create or

Page 7 of 13

Pischke Employment Agreement




impose on Employee any undue hardship.    If the Company prevails in a
proceeding to remedy a breach under the Restrictive Covenants,  the Company
shall be entitled to receive its reasonable attorneys’ fees, expert witness
fees, and out-of-pocket costs incurred in connection with such proceeding, in
addition to any other relief they may be granted.

 

ARTICLE V

CONFIDENTIAL INFORMATION

 

Section 5.1.Confidential Information. The Employee understands and acknowledges
that during the Employment Term, he will have access to and learn about
Confidential Information, as defined below.  The Employee understands and
acknowledges that his obligations under this Agreement with regard to any
particular Confidential Information shall commence immediately upon the Employee
first having access to such Confidential Information (whether before or after he
begins employment by the Company) and shall continue during and after his
employment by the Company until such time as such Confidential Information has
become public knowledge other than as a result of the Employee's breach of this
Agreement or breach by those acting in concert with the Employee or on the
Employee's behalf.

Section 5.2.Definition.    For purposes of this Agreement, "Confidential
Information" includes, but is not limited to, all information not generally
known to the public, in spoken, printed, electronic or any other form or medium,
relating directly or indirectly to: business processes, practices, methods,
policies, plans, publications, documents, research, operations, services,
strategies, techniques, agreements, contracts, terms of agreements,
transactions, potential transactions, negotiations, pending negotiations, trade
secrets, computer programs, computer software, applications, operating systems,
software design, web design, databases, manuals, records, articles, systems,
vendor information, financial information, results, accounting information,
accounting records, legal information, marketing information, advertising
information, pricing information, credit information, design information,
payroll information, staffing information, personnel information, employee
lists, supplier lists, vendor lists, developments, reports, internal controls,
security procedures, graphics, drawings, sketches, market studies, sales
information, revenue, costs, formulae, notes, communications, algorithms,
product plans, designs, styles, models, ideas, specifications, customer
information, and customer lists of the Company or its businesses or any existing
or prospective customer, supplier, investor or other associated third party, or
of any other person or entity that has entrusted information to the Company in
confidence.

The Employee understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.

The Employee understands and agrees that Confidential Information includes
information developed by him in the course of his employment by the Company as
if the Company furnished the same Confidential Information to the Employee in
the first instance. Confidential Information shall not include information that
is generally available to and known by the public at the time of disclosure to
the Employee, provided that, such disclosure is through no direct or indirect
fault of the Employee or person(s) acting on the Employee's behalf.



Page 8 of 13

Pischke Employment Agreement




Section 5.3.Company Creation and Use of Confidential Information.The Employee
understands and acknowledges that the Company has invested, and continues to
invest, substantial time, money, and specialized knowledge into developing its
resources, developing its information technology, developing its operational and
load planning platform, policies and procedures, creating a customer base,
generating customer and potential customer lists, training its employees, and
improving its offerings in the field of trucking and logistics. The Employee
understands and acknowledges that as a result of these efforts, the Company has
created, and continues to use and create Confidential Information. This
Confidential Information provides the Company with a competitive advantage over
others in the marketplace.

Section 5.4.Disclosure and Use Restrictions.    The Employee agrees and
covenants: (i) to treat all Confidential Information as strictly confidential;
(ii) not to directly or indirectly disclose, publish, communicate, or make
available Confidential Information, or allow it to be disclosed, published,
communicated, or made available, in whole or part, to any entity or person
whatsoever (including other employees of the Company) not having a need to know
and authority to know and use the Confidential Information in connection with
the business of the Company and, in any event, not to anyone outside of the
direct employ of the Company except as required in the performance of the
Employee's authorized employment duties to the Company or with the prior consent
of the Chief Executive Officer acting on behalf of the Company in each instance
(and then, such disclosure shall be made only within the limits and to the
extent of such duties or consent); and (iii) not to access or use any
Confidential Information, and not to copy any documents, records, files, media,
or other resources containing any Confidential Information, or remove any such
documents, records, files, media, or other resources from the premises or
control of the Company, except as required in the performance of the Employee's
authorized employment duties to the Company or with the prior consent of the
Chief Executive Officer acting on behalf of the Company in each instance (and
then, such disclosure shall be made only within the limits and to the extent of
such duties or consent). Nothing herein shall be construed to prevent disclosure
of Confidential Information as may be required by applicable law or regulation,
or pursuant to the valid order of a court of competent jurisdiction or an
authorized government agency, provided that the disclosure does not exceed the
extent of disclosure required by such law, regulation, or order. The Employee
shall promptly provide written notice of any such order to the Corporate General
Counsel.

Section 5.5Duration of Obligations.  The Employee understands and acknowledges
that his obligations under this Agreement with regard to any particular
Confidential Information shall commence immediately upon the Employee first
having access to such Confidential Information (whether before or after he
begins employment by the Company) and shall continue during and after his
employment by the Company until such time as such Confidential Information has
become public knowledge other than as a result of the Employee's breach of this
Agreement or breach by those acting in concert with the Employee or on the
Employee's behalf.

ARTICLE VI

MISCELLANEOUS

 

Section 6.1.Entire Agreement.  This Agreement contains the entire understanding
of the parties with respect to the matters contained herein and supersedes all
previous commitments, agreements, and understanding between the parties with
respect to such matters.  There are no oral

Page 9 of 13

Pischke Employment Agreement




understandings, terms, or conditions, and no party has relied upon any
representation, express or implied, not contained in this Agreement.

 

Section 6.2. Amendments.   This Agreement may not be amended in any respect
whatsoever, nor may any provision hereof be waived by any party, except by a
further agreement, in writing, fully executed by each of the parties.

 

Section 6.3.Successors.This Agreement shall be binding upon and inure to the
benefit of the parties and to their respective heirs, personal representatives,
successors and assigns, executors and/or administrators; provided, that (a) the
Employee may not assign his rights hereunder (except by will or the laws of
descent)  without the prior written consent of the Company and (b) the Company
may not assign its rights hereunder without the prior written consent of the
Employee which will not be unreasonably withheld, provided, however, that the
Company may assign this Agreement without the consent of the Employee in
connection with any sale or reorganization of the Company.

 

Section 6.4.Publicity.The Employee hereby irrevocably consents to any and all
uses and displays, by U.S. Xpress or the Company and its agents, representatives
and licensees, of the Employee's name, voice, likeness, image, appearance, and
biographical information in, on or in connection with any pictures, photographs,
audio and video recordings, digital images, websites, television programs and
advertising, other advertising and publicity, sales and marketing brochures,
books, magazines, other publications, CDs, DVDs, tapes, and all other printed
and electronic forms and media throughout the world, at any time during or after
the period of his employment by the Company, for all legitimate commercial and
business purposes of the Company ("Permitted Uses") without further consent from
or royalty, payment, or other compensation to the Employee. The Employee hereby
forever waives and releases U.S. Xpress and the Company and their directors,
officers, employees, and agents from any and all claims, actions, damages,
losses, costs, expenses, and liability of any kind, arising under any legal or
equitable theory whatsoever at any time during or after the period of his
employment by U.S. Xpress or the Company, arising directly or indirectly from
U.S. Xpress’s, the Company's and their agents', representatives', and licensees'
exercise of their rights in connection with any Permitted Uses. 



Section 6.5.Captions.  The captions of this Agreement are for convenience and
reference only and in no way define, describe, extend, or limit the scope or
intent of this Agreement or the intent of any provision contained in this
Agreement.

 

Section 6.6.Notice.    Any notice or communication must be in writing and given
by depositing the same in the United States mail, addressed to the party to be
notified, postage prepaid and registered or certified with return receipt
requested, or by delivering the same by hand delivery (including by a nationally
recognized overnight carrier) or by deposit with a reputable overnight
courier.  Such notice shall be deemed received on the date on which it is
delivered, three (3) business days after deposit in the United States mail as
set forth above, or the next business day after deposit with a reputable
overnight courier.  For purposes of notice, the addresses of the parties shall
be:

 



Page 10 of 13

Pischke Employment Agreement




If to the Employee:Robert Pischke

__________________________

__________________________

 

If to the Company:U.S. Xpress Enterprises, Inc.

4080 Jenkins Road

Chattanooga, TN 37421

Attention:  Corporate General Counsel

 

Any party may change its address for notice by written notice given to the other
party in accordance with Section 6.6.

 

Section 6.7.Counterparts.  This Agreement may be executed simultaneously in any
number of counterparts, via facsimile or otherwise, each of which counterparts
when so executed and delivered shall be taken to be an original, but such
counterparts shall together constitute one and the same document.

 

Section 6.8.Severability.  If any provision of this Agreement is held illegal,
invalid or unenforceable, such illegality, invalidity, or unenforceability shall
not affect any other provision hereof.  Such provision and the remainder of this
Agreement shall, in such circumstances, be modified to the extent necessary to
render enforceable the remaining provisions hereof.

 

Section 6.9.Applicable Law.  This Agreement shall be governed by, construed
and enforced in accordance with the laws of the State of Tennessee, without
regard to principles of comity or conflicts of laws provisions of any
jurisdiction.

 

Section 6.10.Construction.  The language contained in this Agreement shall be
deemed to be approved by both parties hereto and no rule of strict construction
shall be applied against any party.  Unless otherwise expressly provided, the
words “hereof” and “hereunder” and similar references refer to this Agreement in
its entirety and not to any specific part hereof.

 

Section 6.11.Genders.    Any reference to the masculine gender shall be deemed
to include feminine and neutral genders, and vice versa, and any reference to
the singular shall include the plural, and vice versa, unless the context
otherwise requires.

 

Section 6.12.Right to Offset.    The Company may exercise a right of offset at
any time and  from time to time against any amount payable under this Agreement
to the extent the Employee is indebted to the Company or any of its affiliates.

 

Section 6.13.Waiver.    The failure of either party to insist upon strict
performance of any of the terms or conditions of this Agreement shall not
constitute a waiver of any of its rights hereunder.

 

IN WITNESS WHEREOF, the parties hereto have caused this Employment and
Noncompetition Agreement to be duly executed as of the date first set forth
above.

 



Page 11 of 13

Pischke Employment Agreement




 

THE EMPLOYEE:U.S. XPRESS ENTERPRISES, INC.



_/s/ Robert Pischke________________By: /s/ Eric Fuller____________________

Robert Pischke Eric Fuller

Chief Executive Officer



Page 12 of 13

Pischke Employment Agreement

